UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
MUHAMMAD AHMAD ABDALLAH        :
AL ANSI, et al.,               :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 08-1923 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                                    ORDER

     Upon consideration of the fact that a Motions Hearing is

scheduled to take place regarding Petitioner’s Motion to Compel

Discovery and Production of Exculpatory Information [Dkt. Nos. 99-

100],   and    of   the   representations     made   by   parties,   the   Court

concludes that the following Order will help narrow issues that

need to be addressed at the Hearing.           It is hereby

     ORDERED, that the Government shall submit by August 14, 2009,

at 2:00 p.m., a Praecipe indicating where, if at all, it can

certify   or    has   certified   that   it    has   already   conducted    the

requested search(es) and complied with its obligations under the

Court’s Case Management Order.



                                             /s/
August 12, 2009                             Gladys Kessler
                                            United States District Judge


Copies to:     Attorneys of Record via ECF